 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Derek Jahn Chabrowski, et al.,                  No. CV-16-03766-PHX-DLR
10                 Plaintiffs,                       ORDER
11   v.
12   Wlodzimierz Jan Litwin, et al.,
13                 Defendants.
14
15
16          Before the Court is Plaintiff Derek Chabrowski’s (“Chabrowski”) motion for
17   summary judgment. (Doc. 122.) The motion is fully briefed.1 (Doc. 126.) For the
18   following reasons, Chabrowski’s motion for summary judgment is denied.
19          Summary judgment is appropriate when there is no genuine dispute as to any
20   material fact and, viewing those facts in a light most favorable to the nonmoving party,
21   the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). When
22          1
               The parties also have fully briefed Chabroswki’s separate motion for oral
     argument on summary judgment. (Docs. 133-135.) This briefing strikes the Court as a
23   wasteful use of resources. This District’s Local Rules require a party requesting oral
     argument to include the words “Oral Argument Requested” immediately below the title
24   of the motion. In practice, however, it is not uncommon for parties to neglect to do so
     and to instead submit either a notice of errata, amended motion, or other type of separate
25   request for oral argument, which is what happened here. The Court has never before had
     litigants quarrel over the propriety of a party’s separate request for oral argument,
26   probably because simply requesting oral argument does not guarantee that the Court will
     permit one. Instead, the Court’s decision to set oral argument depends on whether it
27   believes oral argument would be useful. The Court denies Chabrowski’s request for oral
     argument not because of any technical non-compliance with the Local Rules, but
28   because, after reviewing the parties’ briefing and the record, the Court finds oral
     argument unnecessary. See Fed. R. Civ. P. 78(b); LRCiv. 7.2(f).
 1   moving for summary judgment, the burden of proof initially rests with the moving party
 2   to present the portions of the record he believes demonstrate the absence of a genuine
 3   issue of material fact and the legal basis for his motion. See Celotex Corp. v. Catrett, 477
 4   U.S. 317, 323 (1986); see also LRCiv. 56.1(a) (requiring the moving party to submit a
 5   “memorandum of law”). If the movant fails to carry his initial burden of production, the
 6   non-movant need not produce anything further and the motion for summary judgment
 7   fails.
 8            Here, Chabrowski’s motion for summary judgment consists of a separate
 9   statement of facts and his personal declaration.         (Docs. 123, 124.)     Missing from
10   Chabrowski’s motion is a memorandum of law explaining why, as a matter of law, he is
11   entitled to summary judgment. Even assuming that there are no genuine disputes of
12   material fact, which the Court seriously doubts after reviewing Defendant’s controverting
13   statement of facts, Chabrowski fails to explain why he is entitled to judgment as a matter
14   of law. Accordingly,
15            IT IS ORDERED that Chabrowski’s motion for summary judgment (Doc. 122)
16   and motion for oral argument (Doc. 133) are DENIED.
17            IT IS FURTHER ORDERED reaffirming the pretrial deadlines contained in the
18   Court’s March 2, 2018 Order Setting Final Pretrial Conference (Doc. 119), of which all
19   parties should have a copy.
20            Dated this 9th day of October, 2018.
21
22
23
                                                     Douglas L. Rayes
24                                                   United States District Judge
25
26
27
28


                                                 -2-
